Opinion issued December 20, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00480-CV
                           ———————————
                        WEST ROAD 330 LP, Appellant
                                        V.
   HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 172 AND
                   PTEXLLC1, Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-56517


                         MEMORANDUM OPINION

      Appellant, West Road 330 LP, has filed a motion to dismiss this appeal

because it no longer desires to pursue this appeal. See TEX. R. APP. P. 42.2(a)(1).

The certificate of conference indicates that appellee, Harris County Municipal

Utility District No. 172 is unopposed to the motion to dismiss, but appellant was
unable to confer with appellee, PTEXLLC1. No opinion has issued. More than 10

days have passed and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2